

Exhibit 10.7


Execution Copy
AMENDMENT TO CHANGE IN CONTROL AGREEMENT


This Amendment, dated [_____], 2019 and effective as of the Effective Date (as
defined below) (this “Amendment”) to that certain change in control agreement
dated as of April 15, 2018 (the “Change in Control Agreement”), by and between
Weatherford International plc, an Irish public limited company (the “Company”),
and the individual signing as “Executive” on the signature page hereto (the
“Executive”), is made by and between the Executive and the Company. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Change in Control Agreement.


RECITALS


WHEREAS, pursuant to Sections 14(f) and 14(h) of the Change in Control
Agreement, the Change in Control Agreement may be amended at any time and from
time to time, in writing, signed by the Executive and a duly authorized officer
of the Company; and


WHEREAS, the Company and the Executive have agreed to amend the Change in
Control Agreement as set forth herein;


NOW, THEREFORE, BE IT RESOLVED, that, subject to the Chapter 11 Plan for the
Company being consummated and the effective date occurring under such Chapter 11
Plan (such effective date, the “Effective Date”) the Change in Control Agreement
is hereby amended as follows:


1.The proviso at the end of Section 1(x) of the Change in Control Agreement is
hereby replaced with the following: “provided, however, that no such event
described in paragraph (i) through (iii) above shall constitute “Good Reason”
unless the Executive provides the Company with notice of Good Reason setting
forth the event that the Executive believes in good faith constitutes Good
Reason within 90 days following the Executive’s knowledge of such event;
provided further, however, that no such event described in paragraph (i) through
(iii) above shall constitute Good Reason if the Company cures such event within
30 days following the Company’s receipt of such notice.


2.Section 1(x)(i) of the Change in Control Agreement is hereby amended by
deleting the words “any material adverse change in duties or status as a result
of the securities of the Company ceasing to be publicly traded or of the Company
becoming a subsidiary of another entity, or”.


3.Section l(x)(ii) of the Change in Control Agreement is hereby amended by
replacing the language “compensation or benefits, inclusive of bonuses and
equity awards” with “Total Annual Target Direct Compensation, as established by
the Compensation Committee of the Board”.


4.The term “Total Annual Target Direct Compensation” is hereby added as a new
defined term in Section 1(pp), defined as: “the sum of (i) annual base salary,
(ii) annual short­ term incentive opportunity at target and (iii) annual
long-term incentive opportunity at target; provided, however, that with respect
to the 2019 fiscal year, Total Annual Target Direct Compensation shall be
defined as the sum of (i) annual base salary, (ii) annual short-term incentive
opportunity at target under the Company’s 2019 Executive Bonus Plan and (iii)
any



--------------------------------------------------------------------------------



cash retention award paid pursuant to that certain retention award letter from
the Company to the Executive, dated March 27, 2019”, and “Vesting Date” is
hereby renumbered as Subsection l(qq).


5.Section 2(a)(ii) of the Change in Control Agreement is hereby amended by
adding the following proviso at the end thereof: “provided, however, that if a
subsequent Change in Control (other than a Change in Control in connection with
a bankruptcy pursuant to Chapter 7 or Chapter 11 of the United States Bankruptcy
Code) occurs during the two-year period beginning on the date of a previous
Change in Control that shall have occurred in the time period set forth in
clause (A) or (B) of this Section 2(a)(ii), the Term shall extend until the last
day of the two-year period beginning on the date on which such subsequent Change
in Control occurred”.


6.Section 4(a)(iii) of the Change in Control Agreement is hereby amended by
adding the following language immediately prior to the proviso therein:
“excluding, for purposes of such calculation in this clause (B) the 2019 fiscal
year and the Annual Bonus paid under the 2019 Executive Bonus Plan in respect of
the 2019 fiscal year (whether paid in the 2019 fiscal year or the 2020 fiscal
year).”


7.Section 4(b) of the Change in Control Agreement is hereby amended by replacing
the words “reduced by” with “without duplication of’ and adding the following
language at the end of such Section: “or otherwise, including, without
limitation, amounts received and/or owing to Executive under the Company’s 2019
Executive Bonus Plan pursuant to the terms thereof without regard to this
Agreement.”


8.Except as modified by the foregoing, the terms and conditions of the Change in
Control Agreement shall remain in full force and effect.


9.This Amendment may be executed by the parties hereto in counterparts, and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. The delivery of signed counterparts by electronic transmission
(including email and .pdf) that includes a copy of the sending party’s signature
is as effective as signing and delivering the counterpart in person.




[signature page follows]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Effective Date.






By:  
Address:  
         
         




Weatherford International plc




By:  
Name:  
Title:  
[Signature Page to Amendment to Change in Control Agreement]